Exhibit 10.1

 

AMENDMENT TO LOAN AGREEMENT

 

THIS AMENDMENT is made as of the 7th day of September, 2004, by and between
FIRST ADVANTAGE CORPORATION, doing business in Florida as First Advantage
Holding, Inc. (the “Borrower”), a Delaware corporation and BANK OF AMERICA, N.A.
(the “Bank”).

 

Recitals

 

The Borrower and the Bank executed a Loan Agreement (as amended from time to
time, the “Loan Agreement”) dated July 31, 2003, pursuant to which the Bank has
provided a credit facility to the Borrower. The parties previously amended the
Loan Agreement on December 22, 2003 and July 28, 2004. The parties wish to
further amend the Loan Agreement in accordance with the terms hereof.

 

NOW, THEREFORE, for good and valuable consideration, the parties agree as
follows:

 

1. Article 1 of the Loan Agreement is hereby amended so that, from and after the
date hereof, Article 1 of the Loan Agreement shall read as follows

 

ARTICLE I

BORROWING AND PAYMENT

 

1.01 Revolving Line of Credit.

 

(a) The Bank has previously established in favor of the Borrower a revolving
line of credit (the “Line of Credit”). The Borrower shall be entitled to borrow,
repay and reborrow funds under the Line of Credit in accordance with the terms
hereof so long as the total principal amount owed to the Bank under the Line of
Credit does not exceed $20,000,000.00 (or such lesser amount as is set forth
herein) during the Revolving Period. The Bank’s obligation to make advances
hereunder shall terminate at the expiration of the Revolving Period.

 

(b) The Borrower’s indebtedness under the Line of Credit shall be evidenced by a
Renewal Promissory note (as amended, extended or renewed from time to time, the
“Note”) dated September 7, 2004, executed by the Borrower in favor of the Bank
in the original principal amount of $20,000,000.00. The Note shall bear interest
at the rate set forth therein and shall be payable as set forth therein.

 

(c) The Bank shall make each advance under the Line of Credit upon written or
telephonic notice from the Borrower to the Bank requesting an advance. The
notice shall specify the date for which the advance is requested (which must be
a Business Day) and the amount of the advance. The Bank must receive the notice
prior to 12:00 noon (Eastern time) on the Business Day of the advance.
Alternatively, the Borrower may request advances by drawing checks on a deposit
account that is linked to the credit facility hereunder in accordance with
disbursement arrangements that are mutually satisfactory to the parties. The



--------------------------------------------------------------------------------

Bank will make each requested advance available to the Borrower not later than
the close of business on the Business Day of the request by crediting the
Borrower’s account maintained with the Bank in the amount of the advance if as
of such time: (i) the Bank’s obligation to make advances hereunder has not
terminated or expired; (ii) a Default or Event of Default has not occurred; and
(iii) all conditions to the advance set forth herein or in any other Loan
Documents have been satisfied. The Bank may rely upon any written or telephonic
notice given by any person that the Bank in good faith believes is an authorized
representative of the Borrower without the necessity of any independent
investigation. If any telephonic notice conflicts with a written confirmation,
the telephonic notice shall govern if the Bank has acted in reliance thereon.

 

(d) For purposes hereof, the term “Revolving Period” shall mean a period
commencing on the date hereof and terminating on July 31, 2006.

 

1.02 Term Loans.

 

(a) Subject to the terms and conditions set forth herein, the Borrower may from
time to time, upon written notice to the Bank, convert all or a portion of the
outstanding principal balance of the Line of Credit Note to one or more term
loans (each, a “Term Loan”), upon satisfaction of the following conditions:

 

(i) The Borrower shall provide written notice to the Bank, not less than thirty
(30) business days prior to the requested effective date for such conversion of
outstanding principal to a Term Loan.

 

(ii) Each such Term Loan shall be for a principal amount of at least
$3,000,000.00.

 

(iii) No Default or Event of Default shall have occurred hereunder and be
continuing at the time of such request.

 

(iv) The Borrower shall execute a promissory note (each, as amended, extended or
renewed from time to time, a “Term Note”, in the form set forth on Exhibit “D”
hereto. The Borrower and its Subsidiaries shall execute such other documentation
as the Bank shall reasonably require in connection with such Term Loan.

 

(v) The Borrower shall pay a fee upon the execution of each Term Note, in an
amount reasonably set by the Bank, not to exceed 1.0% of the Term Loan amount.

 

(vi) The Borrower shall pay all of the Bank’s fees, expenses and costs in
connection with the documentation, closing and administration of each Term Loan,
including, without limitation, all attorneys fees and costs, filing fees,
documentary stamp taxes and intangible personal property taxes.

 

2



--------------------------------------------------------------------------------

(b) Each such Term Loan: (i) shall be for a term of 36 months; (ii) shall accrue
interest at the rate to be reasonably agreed upon between the Borrower and the
Bank; and (iii) shall be payable in monthly installments of principal plus
interest in an amount required to fully amortize the principal amount of such
Term Loan over 36 months, commencing on the date of such Term Loan.

 

(c) Each Term Loan with be secured by a lien on the Borrower’s and each of the
Borrower’s Included Subsidiaries’ accounts receivable.

 

1.03 Letters of Credit. Upon the Borrower’s request, and subject to the terms
and conditions set forth herein, the Bank shall issue letters of credit (the
“Letters of Credit”) for the Borrower’s account. The Borrower shall not in any
event be entitled to obtain a Letter of Credit after the expiration of the
Revolving Period, and no Letter of Credit shall have an expiration date that is
more than one year after the date of issuance thereof. The Outstanding Letter of
Credit Amount shall not in any event exceed $500,000.00 (the “Letter of Credit
Sublimit Amount”) or such lesser amount as is set forth herein. For purposes of
this Agreement, the “Outstanding Letter of Credit Amount” shall mean: (a)
amounts available for draws under outstanding Letters of Credit (whether or not
such draws are subject to satisfaction of prior conditions); and (b) the amount
of any draws under Letters of Credit for which the Bank has not received
reimbursement. The Borrower shall request Letters of Credit by giving the Bank
written notice of each request at least five (5) Business Days prior to the
issuance of the Letter of Credit. The Borrower shall, with such request,
complete an application in form acceptable to the Bank and execute or otherwise
agree to such terms, conditions and reimbursement agreements (each, as amended
or restated from time to time, a “Reimbursement Agreement”) concerning the
Letter of Credit as the Bank may require. In the event of a draw on a Letter of
Credit, the Bank may at its option obtain an advance under the Revolving Note
(upon notice to the Borrower) to reimburse the Bank for such draw. If the Bank
elects not to obtain an advance under the Revolving Note or if credit in the
amount of the draw is not then available under the Revolving Note, the Borrower
shall immediately upon demand reimburse the Bank for the amount of the draw
together with interest thereon and such other amounts as may be due under any
applicable Reimbursement Agreement. The Bank shall not in any event be required
to issue a Letter of Credit during the continuance of a Default or Event of
Default hereunder. The Borrower shall pay the Bank such issuance fees as the
Bank may reasonably require with respect to each Letter of Credit.

 

1.03 Borrowing Limitations.

 

(a) Notwithstanding any contrary provisions contained herein, the Outstanding
Credit shall not at any time exceed the lesser of: (i) $20,000,000.00; or (ii)
the Borrowing Base (as defined herein) then in effect. For the purposes hereof,
“Outstanding Credit” means the sum of: (i) the outstanding principal amount
under the Note, (ii) the aggregate face amount of any Term Loans, and (iii) the
Outstanding Letter of Credit Amount.

 

(b) For purposes hereof, the “Borrowing Base” shall mean 80% of the face

 

3



--------------------------------------------------------------------------------

amount of Eligible Receivables. For purposes hereof, “Eligible Receivables”
shall mean all trade generated accounts receivable then outstanding for services
and for goods, merchandise and other items of tangible Property (collectively,
“Products”) sold in the ordinary course of business by the Borrower or any
Included Subsidiary. Eligible Receivables shall not in any event include any
account receivable if or with respect to which: (aa) the account is outstanding:
(i) 60 days or more after the due date; or (ii) 90 days past the invoice date;
(bb) the account receivable is owed by a customer who is 60 days or more past
the due date on 25% or more of its obligations owed to the Borrower or any
Included Subsidiary (in which event all receivables owed by the customer to the
Borrower or such Included Subsidiary shall be deemed ineligible); (cc) the
obligor under the receivable is also a creditor or supplier of the Borrower or
any Included Subsidiary or is otherwise subject to potential offset (in which
case the amount of the receivable shall be reduced, for eligibility purposes, by
the amount owed by the Borrower or such Included Subsidiary to such obligor);
(dd) the customer and its Affiliates account for more than 20% of all of the
accounts receivable of the Borrower or any Included Subsidiary then outstanding
on an aggregate basis (in which case the amount in excess of the applicable
percentage shall be deemed ineligible); (ee) the customer is located outside the
continental United States unless the sale is on letter of credit, guaranty or
other terms reasonably satisfactory in each case to the Bank; (ff) the customer
is an officer, director, employee, shareholder or other Affiliate of the
Borrower or any Included Subsidiary; (gg) the customer or account debtor is any
United States federal governmental authority, department or agency; (hh) the
account receivable represents interest or finance charges assessed to an account
debtor; (ii) the account receivable is owed under or with respect to an invoice
issued with cash or C.O.D. terms; (jj) an invoice has not been issued; (kk)
delivery of the Products or performance of the services has not been completed;
(ll) the invoice is conditional or restricts collection rights or assignments in
any respect; (mm) the invoice permits payment: (i) more than 30 days after the
invoice date (except, however, that the Bank may in its discretion permit
extended terms sales to be included in Eligible Receivables in such amount as
the Bank in its discretion may from time to time approve); (ii) in any currency
other than United States Dollars; or (iii) at any location outside the United
States; (nn) the obligation to pay is evidenced by chattel paper or any note or
other instrument (unless duly endorsed and delivered to the Bank); (oo) the
Products or services have been rejected, returned or disputed in any way,
whether in whole or in part, in which event the receivable shall be ineligible
to the extent of such rejection, return or dispute; (pp) the customer has
attempted to renegotiate the invoiced price or asserted any right of reduction,
set-off, recoupment, counterclaim or defense (to the extent of the amount of
such attempted renegotiation or asserted right of reduction, set-off,
recoupment, counterclaim or defense); (qq) the Bank does not have a perfected
first priority security interest in the receivable; (rr) the invoice or
corresponding account receivable is the subject of any financing statement, Lien
or other encumbrance other than in favor of the Bank that are subordinate to the
Bank’s Lines and other than Permitted Liens; or (ss) the customer has commenced
any bankruptcy or insolvency proceeding or the Bank otherwise reasonably
determines that the customer is not paying such customers bills as they become
due.

 

(c) The Bank has the right to deem any receivable as ineligible for lending
purposes if such receivable is not adequately documented by the books and
records of the

 

4



--------------------------------------------------------------------------------

Borrower or the Included Subsidiary, as applicable. If at any time the
Outstanding Credit Amount exceeds the Borrowing Base then in effect, the
Borrower shall, not later than the next Business Day, repay the Line of Credit
in the amount of such excess. The Borrower authorizes the Bank to charge any
deposit account of the Borrower (other than accounts maintained by the Borrower
with the Bank solely for payroll purposes and identified to the Bank as such)
with the Bank for the amount of any such excess, provided that such charge to
the account does not result in a negative balance in such account. The Borrower
shall not be entitled to obtain any advance under the Revolving Note or other
credit hereunder if the advance or credit would result in a violation of the
lending limits set forth herein. The Borrower shall deliver a borrowing base
certificate to the Bank demonstrating compliance with the lending limits set
forth herein (together with attachments with supporting documentation including
inventory schedules and accounts receivable agings): (i) on a monthly basis (not
later than 15 Business Days after the end of each calendar month); and (ii) at
such other times as the Bank in its discretion may request.

 

(d) The Borrower acknowledges that the Borrowing Base may be monitored by the
Bank or the Bank’s asset based lending group (the “ABL Group”). The Borrower
shall: (i) fully cooperate with the Bank and the ABL Group in connection with
any exam, audit or review of the receivables or inventory of the Borrower and
the Included Subsidiaries, provided, however, that the Bank agrees to use its
reasonable efforts to minimize disruption of the business of the Borrower and
its Subsidiaries during any such exam, audit or review; (ii) instruct and permit
the Bank and the ABL Group to have such access to the books, records and
premises of the Borrower and the Included Subsidiaries as the Bank or the ABL
Group may reasonably require in connection with any such exam, audit or review;
and (iii) provided that the Bank, in its sole but reasonable discretion, based
upon the Bank’s review of the Borrower’s inventory and aging schedules or the
Bank’s field exams, the Bank reasonably believes that the Borrower has not
provided materially accurate and materially complete information with respect to
any customers or vendors, instruct and permit such customers and vendors to
provide such information to the Bank and the ABL Group as the Bank or the ABL
Group may require in connection with any such exam, audit or review (and the
Borrower hereby consents to any inquiries that the Bank or the ABL Group may
make of such customers and vendors in connection with any such exam, audit or
inquiry). The Borrower acknowledges that, unless as Event of Default has
occurred and is continuing, the ABL Group intends to conduct field exams on an
annual basis to ensure compliance with the Borrowing Base requirements, provided
that the ABL Group may, in its discretion, adjust the frequency of such
examinations, provided, however, that unless an Event of Default shall have
occurred and be continuing, such examinations shall not be conducted more
frequently than on quarterly basis.

 

(e) The Borrower shall pay such reasonable and documented fees as the Bank may
from time to time assess for examinations conducted by the ABL Group.
Notwithstanding the foregoing, the Bank agrees that the exam costs for such
field exams shall not exceed: (i) for up to four companies, the lesser of: (A)
50% of the actual costs of such exams, or (B) $10,000; and (ii) for up to eight
companies: (A) 50% of the actual costs of such exams, or (B) $15,000.

 

5



--------------------------------------------------------------------------------

(f) The Bank will perform such field exams permitted hereunder on an on-going
basis as follows:

 

(i) The Bank will perform field exams on at least one-half of the Collateral
Parties (as defined herein) on an annual basis plus, with all Collateral Parties
to be examined at least once during each two-year cycle.

 

(ii) The Bank will perform pre-funding field exams on each new Included
Subsidiary prior to such Included Subsidiary’s assets being permitted to be
included in the Borrowing Base calculations

 

(iii) For the purposes hereof, “Collateral Parties” means, collectively, the
Borrower and each Included Subsidiary.

 

1.04 Loan Documents. The Obligations (the “Obligations”) now or hereafter
evidenced by the Note, and Term Notes and any Letters of Credit shall: (a) be
secured by a first priority lien pursuant to the security agreement (as amended
or restated from time to time, the “Borrower Security Agreement”) dated July 31,
2003 executed by the Borrower in favor of the Bank covering the Borrower’s
accounts receivable and other assets described therein; (b) be secured by a
first priority lien pursuant to such security agreements (collectively, as
amended or restated from time to time, the “Subsidiary Security Agreements”),
executed by each Included Subsidiary in favor of the Bank covering the assets
described therein; and (c) be guaranteed by each of the parties listed on
Exhibit “D” hereto and any additional operational Subsidiaries acquired by the
Borrower, which the Bank, its reasonable discretion, requires (collectively, the
“Guarantors”), pursuant to guaranties of payment (collectively, as amended or
restated from time to time, the “Guaranties”) executed by such Persons in favor
of the Bank. The Borrower and each Included Subsidiary shall execute and deliver
such financing statements and other documents as the Bank may reasonably request
to perfect and continue perfection of the Bank’s liens.

 

1.05 Facility Fees.

 

(a) The Borrower shall pay to the Bank an annual commitment fee of $50,000, on
September 1 of each calendar year, commencing on the date hereof, and continuing
on the 1st day of each September thereafter during the term hereof.

 

(b) The Borrower shall pay the Bank a fee equal to the 0.25% per annum
(calculated on the basis of a 365/366 day year) of the daily average unused
amount of the Line of Credit. For purposes of this subparagraph, the unused
amount of the Line of Credit shall be calculated without giving effect to any
borrowing base limitations. The Borrower shall pay the fee: (i) quarterly in
arrears within 15 days after each fiscal quarter end (commencing on October 15,
2004), the amount of such fee to be on a pro rata basis for each such calendar
quarter; and (ii) on the termination or expiration of the Line of Credit for the
pro rate portion of such fee for the quarter in which the Line of Credit
terminates or expires.

 

6



--------------------------------------------------------------------------------

1.06 Interpretation.

 

(a) Certain terms used herein shall have the meanings ascribed thereto in
Appendix I attached hereto.

 

(b) The definitions set forth in Appendix I attached hereto are equally
applicable to both the singular and plural forms of the terms defined. The words
“hereof”, “herein” and “hereunder” when used in this Agreement shall refer to
this Agreement as a whole and not to any particular provision of this Agreement.
Where the character or amount of any asset or liability or item of income or
expense is required to be determined or any consolidation or other accounting
computation is required to be made for the purposes of this Agreement, it shall
be done in accordance with GAAP except where such principles are inconsistent
with the specific provisions of this Agreement.

 

(c) The Borrower shall cause its Subsidiaries to comply with all covenants and
agreements imposed upon the Subsidiaries herein. Each provision set forth herein
obligating (or purportedly obligating) any Subsidiary to take, or refrain from
taking, any action shall obligate the Borrower to cause such Subsidiary to take,
or refrain from taking, such action.

 

2. Section 2.02 of the Loan Agreement is hereby amended so that, from and after
the date hereof, such Section shall read as follows:

 

2.02 Conditions to Advances. The obligation of the Bank to make any advances
hereunder or under the Note is subject, without limitation, to satisfaction of
the following additional conditions precedent:

 

(a) The representations and warranties of the Borrower and each Subsidiary set
forth in this Agreement and in the Loan Documents shall be true and correct in
all material respects on and as of the date of each such advance or extension of
credit.

 

(b) On the date of each such advance or extension of credit, the Borrower shall
be in compliance with all the material terms and provisions set forth in this
Agreement on its part to be observed or performed, and no Default or Event of
Default shall be continuing hereunder.

 

(c) The Bank shall have received on or before the date of such extension of
credit in form reasonably satisfactory to it: (i) the duly executed Loan
Documents; (ii) such evidence of corporate authorization from each Guarantor as
the Bank may reasonably require; (iii) good standing certificates indicating
that each Guarantor is in good standing in their respective states of
incorporation and in any other states where

 

7



--------------------------------------------------------------------------------

they are required to qualify to do business (except where the failure to be so
qualified would not have a Material Adverse Effect); and (iv) certified articles
of incorporation, bylaws or other applicable organizational documents of each
Guarantor.

 

3. Section 4.11 (a) of the Loan Agreement is hereby amended so that, from and
after the date hereof, such Section shall read as follows:

 

(a) The Borrower shall maintain on a consolidated basis a ratio (the “Funded
Debt Ratio”) of Funded Debt to EBITDA not to exceed: (i) from the date hereof
through December 31, 2004, 3.25 to 1, and (ii) from and after January 1, 2005,
3.0 to 1. “Funded Debt” means all outstanding liabilities for borrowed money and
other interest-bearing liabilities, of the Borrower and its Subsidiaries, on a
combined basis, including current and long-term debt, less the non-current
portion of Subordinated Liabilities (as defined herein). For the purposes
hereof, “EBITDA” means, with reference to any period, net income for the
Borrower and the Subsidiaries, on a combined basis, for the period plus, less
income or plus losses from discontinued operations and less extraordinary items
of the Borrower and the Subsidiaries, on a combined basis, plus all of the
following of the Borrower and the Subsidiaries, on a combined basis: (a) income
taxes, (b) interest expense, (c) depreciation, (d) depletion, (e) amortization
and (f) other non-cash charges. This ratio will be calculated at the end of each
reporting period for which the Bank requires financial statements from Borrower,
commencing with the financial reports due for the quarter ending September 30,
2004, using the results of the twelve-month period ending with that reporting
period.

 

4. Section 6.01 of the Loan Agreement is hereby amended so that, from and after
the date hereof, such section shall read as follows:

 

6.01 Events of Default. Each of the following events shall constitute an “Event
of Default” hereunder:

 

(a) if the Borrower defaults in the payment of any principal, interest or other
amount under the Note, either by the terms thereof or otherwise as provided
herein and such default continues for a period of ten days thereafter; or

 

(b) if the Borrower or any Subsidiary defaults: (i) in any payment of principal
of or interest on any other obligation for borrowed money beyond any period of
grace provided with respect thereto or (ii) in the performance or observance of
any other agreement, term, or condition contained in any agreement under which
any such obligation is created if the effect of such default is to cause, or
permit the holder or holders of such obligation (or trustee on behalf of such
holder or holders) to cause, such obligation to become due prior to its stated
maturity, except for obligations disputed in good faith if the Bank is promptly
notified thereof and, if required by GAAP, funded reserves are established; or

 

8



--------------------------------------------------------------------------------

(c) if any statement, representation or warranty made by the Borrower or any
Subsidiary herein or in any writing now or hereafter furnished in connection
with or pursuant to the Loan Documents or in connection with any audit shall be
false in any material respect as of the date made; or if the Borrower or any
Subsidiary omits or fails to disclose within 10 days any substantial contingent
or liquidated liabilities, or any material adverse change in facts previously
disclosed by any statement, representation, certificate or warranty to the Bank;
or

 

(d) if the Borrower or any Subsidiary defaults in the performance or observance
of any covenants contained in Sections 3.04 or 4.11 hereof; or

 

(e) (i) if any Event of Default occurs under any Loan Document; or (ii) if the
Borrower or any Subsidiary defaults in the performance or observance of any
other agreement, covenant, term or condition contained herein or in any other
Loan Document and such default shall not have been remedied within 30 days after
written notice thereof is sent by the Bank to the Borrower except, however, that
an Event of Default shall not be deemed to have occurred if the Borrower or the
Subsidiary, as the case may be, commences to cure such default within such
30-day period and the Borrower or such Subsidiary, as the case may be, completes
such cure within 60 days after such notice; or

 

(f) if any Guarantor disputes, attempts to avoid, or indicates its intent to
seek to avoids its obligations under any Guaranty;

 

(g) if the Borrower, any Guarantor or any Subsidiary makes an assignment for the
benefit of creditors or is generally not paying its debts as they become due; or

 

(h) if any order, judgment or decree is entered under the bankruptcy,
reorganization, compromise, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction adjudicating the
Borrower, any Guarantor or any Subsidiary, bankrupt or insolvent; or

 

(i) if the Borrower, any Guarantor or any Subsidiary petitions or applies to any
tribunal for, or consents to, the appointment of a trustee, receiver, custodian,
liquidator, or similar official, of the Borrower, any Guarantor or any
Subsidiary or of any substantial part of the assets of the Borrower, any
Guarantor or any Subsidiary, or commences a voluntary case under the Bankruptcy
Code of the United States or any proceedings relating to the Borrower, any
Guarantor or any Subsidiary, under the bankruptcy, insolvency, or moratorium law
of any other jurisdiction, whether now or hereafter in effect; or

 

(j) if any such petition or application is filed, or any such proceedings are
commenced, against the Borrower, any Guarantor or any Subsidiary and if the

 

9



--------------------------------------------------------------------------------

Borrower, any Guarantor or the Subsidiary by any act indicates its approval
thereof, consent thereto, or acquiescence therein, or an order is entered in an
involuntary case under the Bankruptcy Code of the United States, or an order,
judgment or decree is entered appointing any such trustee, receiver, custodian,
liquidator, or similar official, or approving the petition in any proceedings,
and such order remains unstayed and in effect for more than 60 days; or

 

(k) if any order is entered in any proceedings against the Borrower, any
Guarantor or any Subsidiary decreeing the dissolution or split-up of the
Borrower, any Guarantor or any Subsidiary or if the Borrower, any Guarantor or
any Subsidiary dissolves (or is dissolved) or its existence is terminated; or

 

(l) if any judgment or judgments are entered against the Borrower, any Guarantor
or any Subsidiary, or against the Property of any such Person, in an aggregate
amount in excess of $100,000 that remains unvacated, unbonded, unstayed or
unsatisfied for a period of 45 days.

 

5. Section 6.04 of the Loan Agreement is hereby amended so that, from and after
the date hereof, such section shall read as follows:

 

6.04 Termination of Rights to Advances; Automatic Acceleration. Notwithstanding
anything herein to the contrary, (a) the Borrower’s right, if any, to obtain any
additional advances or credit under the Loan Documents shall automatically
terminate upon the initiation against the Borrower or any Subsidiary of any
proceeding under the Federal Bankruptcy Code, or upon the occurrence of any
Event of Default described in subparagraphs (f), (g), (h), (i), (j), or (k) of
Section 6.01, and (b) all Obligations shall automatically be and become
immediately due and payable upon the occurrence of any Event of Default
described in subparagraphs (g), (h), (i), or (j) of Section 6.01.

 

6. The following Section 7.18 is hereby added to the Loan Agreement:

 

7.18 No Third Party Beneficiaries. The Guarantors are not third party
beneficiaries to this Loan Agreement and, in addition to the rights of the Bank
set forth in the Guaranties, the Bank, with the concurrence of the Borrower,
shall have the right without impairing the liability of the Guarantors to alter
and amend this Loan Agreement without notice to or consent by the Guarantors.

 

7. Exhibit “C” of the Loan Agreement is hereby replaced with Exhibit “C”
attached hereto.

 

8. Exhibit “D” is hereby added to the Loan Agreement in the form of Exhibit “D”
attached hereto.

 

10



--------------------------------------------------------------------------------

9. The Borrower certifies that as of the date hereof: (a) all of its
representations and warranties in the Loan Agreement are true and correct as if
made on the date hereof; and (b) no Default or Event of Default has occurred
under the Loan Agreement. The Loan Agreement shall continue in full force and
effect except as modified herein.

 

11



--------------------------------------------------------------------------------

DATED the day and year first above written.

 

BANK OF AMERICA, N.A.

By:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

FIRST ADVANTAGE CORPORATION, a Delaware corporation, doing business in Florida
as FIRST ADVANTAGE HOLDING, INC.

By:

 

/s/    JOHN C. LAMSON

--------------------------------------------------------------------------------

Its:

 

EVP and CFO

--------------------------------------------------------------------------------

 

12



--------------------------------------------------------------------------------

EXHIBIT “D”

 

GUARANTORS

 

AGENCY RECORDS, INC., a Connecticut corporation

AMERICAN DRIVING RECORDS, INC., a California corporation

BACKGROUND INFORMATION SYSTEMS, INC., a Texas corporation

CIC ENTERPRISES, LLC, an Delaware limited liability company

COREFACTS, LLC, a Virginia limited liability company

EMPLOYEE HEALTH PROGRAMS, INC., a Florida corporation

HIRE CHECK, INC., a Florida corporation

INFOCHECK, LTD., a Canadian limited partnership

LANDLORD PROTECT, INC., a New Jersey corporation

MVRS, INC., a Louisiana corporation

OMEGA INSURANCE SERVICES, a Florida corporation

PROUDFOOT REPORTS, INC., a New York corporation

REALEUM, INC., a Delaware corporation

SAFERENT, INC., a Delaware corporation

SECONDA LLC, a California limited liability company

UD REGISTRY, INC., a California corporation

US SEARCH.COM, INC., a Delaware corporation

 

13